NOTE: This order is n0nprecedentia1.

United States Court of Appeals
for the Federal Circuit

CURTIS E. GRIFFIN,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7001

Appeal from the United States Court of Appeals for
Veterans C1aims in 10-2076, Judge Robert N. Davis.

ON MOTION

ORDER

Upon consideration of Curtis E. Griff“in’s motion for an
extension of time, until November 19, 2012, to file any
petition for rehearing,

IT IS ORDERED THATZ
The motion is granted.

GRIFFIN v. SHINSEKI 2
FoR THE C0URT

OCT 1 5 2012 /S/ Jan Horbaly
Date J an Horba1y
Clerk

cc: Mark R. Lippman, Esq.
Elizabeth M. Hosford, Esq.

U,S.  FOH

819 nmFEnEnAs_c\ncun
OCT 15 2012

JAN|IIIM|.¥
C[EK